Citation Nr: 0707223	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-27 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent 
for a coronary artery bypass graft.

2. Entitlement to a disability rating in excess of 20 percent 
for arteriosclerotic occlusive peripheral vascular disease.

3. Entitlement to a disability rating in excess of 20 percent 
for bilateral carotid endarterectomies.

4. Entitlement to a disability rating in excess of 20 percent 
for hepatitis C.

5. Entitlement to a total disability rating based on 
individual unemployablity (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to June 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and April 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The March 2003 decision 
granted the veteran an increased disability rating, from 10 
to 30 percent, for coronary artery by pass graft x 4, and 
denied the veteran's claims of entitlement to disability 
ratings in excess of 20 percent for both arteriosclerotic 
occlusive peripheral vascular disease and bilateral carotid 
endarterectomies.  The April 2003 decision denied the 
veteran's claim for a disability rating in excess of 10 
percent for hepatitis C, and denied the veteran's claim of 
entitlement to individual employability.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In a November 2003 decision, the RO granted the veteran a 
disability rating of 20 percent for hepatitis C, but the 
veteran continued his appeal.


FINDINGS OF FACT

1.  The veteran's coronary artery bypass graft disability is 
not productive of symptoms whereby a workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; his left ventricular 
dysfunction is productive of an ejection fraction of greater 
than 60 percent; and he has not had more than one episode of 
acute congestive heart failure in the past year.

2.  The veteran's arteriosclerotic occlusive peripheral 
vascular disease is not productive of claudication on walking 
between 25 and 100 yards on a level grade at 2 miles per 
hour.

3.  The veteran's bilateral carotid endarterectomies are not 
productive of claudication on walking between 25 and 100 
yards on a level grade at 2 miles per hour.

4.  The veteran's hepatitis C is not productive of weight 
loss, hepatomegaly, or incapacitating episodes having a total 
duration of at least four weeks.

5.  The veteran does not have a disability rating of 40 
percent or more for any service-connected disability, and he 
does not have any impairment of mind or body sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for a coronary artery bypass graft have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 
4.104, Diagnostic Code 7017 (2006).

2.  The criteria for a disability rating in excess of 20 
percent for arteriosclerotic occlusive peripheral vascular 
disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7114 
(2006).

3.  The criteria for a disability rating in excess of 20 
percent for bilateral carotid endarterectomies have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 
4.7, 4.104, Diagnostic Code 7114 (2006).

4.  The criteria for a disability rating in excess of 20 
percent for hepatitis C have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7354 (2006).

5.  The criteria for a total rating based on individual 
unemployability have not been met.  38 C.F.R. §§ 3.340, 4.16, 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, with respect to the veteran's increased rating 
claims, VA satisfied its duty to notify by means of a 
September 2002 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claims and of his and VA's respective duties for 
obtaining evidence.  The veteran was also asked to identify 
any relevant evidence and/or information, and to send 
relevant evidence to the AOJ. 

With respect to the veteran's TDIU claim, the Board notes 
that the provisions of the VCAA have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).  As the Board finds below 
that the schedular requirements for entitlement to service 
connection for TDIU have not been met as a matter of law, the 
VCAA is not applicable to the veteran's TDIU claim.  With 
respect to extra-schedular consideration of the veteran's 
TDIU claim, the Board notes that the veteran was provided a 
letter dated April 2004 notifying him that the RO needed 
clarification of his former employment after his period of 
service, and requesting that the veteran state his 
occupation, company, hours per week, dates of employment, 
time lost from illness, highest gross earnings per month, or 
if he was an independent broker.  Thus, the Board finds that 
VA has satisfied its duty to provide notice to the veteran on 
his TDIU claim.

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claims, any questions as to the appropriate 
effective dates to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, VA compensation and pension examinations, a letter 
from the veteran's private physician in support of the 
veteran's hepatitis C claim, and written statements from the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.



II.  Increased Disability Ratings

The veteran argues that he is entitled to a disability rating 
in excess of 30 percent for a coronary artery bypass graft, 
and disability ratings in excess of 20 percent for 
arteriosclerotic occlusive peripheral vascular disease, 
bilateral carotid endarterectomies, and hepatitis C.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The veteran's 
statements describing the symptoms of his service-connected 
disorder are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent rating criteria.

A.  Coronary condition, status post coronary artery by-pass 
graft

The veteran's coronary artery bypass graft is rated under 
Diagnostic Code (DC) 7017, for coronary bypass surgery.

Under DC 7017, coronary bypass surgery is rated as follows: 
For three months following hospital admission for surgery, a 
100 rating is warranted.  Where there is chronic congestive 
heart failure, or; where workload of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent, a 100 rating is warranted.  
Where there is more than one episode of acute congestive 
heart failure in the past year, or; where workload of greater 
than 3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; where there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent, a 60 percent rating is warranted.  Where 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; where there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray, a 
30 percent rating is warranted.  Where workload greater than 
7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication is required, a 10 percent rating is warranted.  
38 C.F.R. § 4.104, DC 7017.

In the instant case, the veteran underwent a two dimensional 
echocardiography in January 2003, where he was found to have 
the following: concentric left ventricular hypertrophy; no 
wall motion abnormalities of the left ventricle appreciated; 
global left ventricular ejection fraction estimated to be 
greater than 60 percent; cardiac valves appearing 
structurally normal; mild mitral regurgitation with a central 
jet; left atrium dilated at 5.5 cm; right atrium appearing 
enlarged; no intracardiac masses identified; and a 
pericardial effusion not visualized.  The examiner concluded 
that the following conditions were present: concentric left 
ventricular hypertrophy with normal LV systolic function; 
mild mitral regurgitation; biatrial enlargement; and elevated 
left ventricular filling pressures.

The veteran was afforded a VA heart examination in April 
2004.  The VA examining physician noted that on stress test 
in January 2003, the veteran was able to exercise 6 minutes 
and 39 seconds on the Bruce protocol, which is the equivalent 
of approximately 6.1 METs.  The veteran was diagnosed as 
having coronary artery disease.

There is no medical evidence that the veteran's stress test 
results or left ventricular ejection fraction are worse than 
indicated in the January 2003 tests.  Nor is there evidence 
that the veteran has had more than one episode of acute 
congestive heart failure in the past year.

In light of the medical evidence, the Board finds that the 
veteran's coronary artery disability does not more closely 
approximate the criteria for a 60 percent disability rating 
than those for a 30 percent disability rating under DC 7017.  
The veteran's disability is productive of symptoms whereby a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
and there is evidence of cardiac hypertrophy on 
echocardiogram.  The veteran's disability is not productive 
of symptoms whereby a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, and his left ventricular dysfunction 
is not productive of an ejection fraction of 30 to 50 
percent, but rather is productive of an ejection fraction of 
greater than 60 percent.  Furthermore, the record does not 
demonstrate that the veteran has had more than one episode of 
acute congestive heart failure in the past year.

Accordingly, a disability rating in excess of 30 percent for 
a coronary artery bypass graft is not warranted.

B.  Arteriosclerotic occlusive peripheral vascular disease 
and bilateral carotid endarterectomies

Both the veteran's arteriosclerotic occlusive peripheral 
vascular disease and his bilateral carotid endarterectomies 
are rated is rated under DC 7114 for arteriosclerosis 
obliterans.

Under DC 7114, claudication on walking more than 100 yards, 
and; diminished peripheral pulses or ankle/brachial index of 
0.9 or less warrant a 20 percent rating.  Claudication on 
walking between 25 and 100 yards on a level grade at 2 miles 
per hour, and; trophic changes (thin skin, absence of hair, 
dystrophic nails) or ankle/brachial index of 0.7 or less 
warrant a 40 percent rating.  A 60 percent rating requires 
claudication on walking less than 25 yards on a level grade 
at 2 miles per hour, and; either persistent coldness of the 
extremity or ankle/brachial index of 0.5 or less.  A 100 
percent rating is warranted for ischemic limb pain at rest, 
and; either deep ischemic ulcers or ankle/brachial index of 
0.4 or less. 38 C.F.R. § 4.104, DC 7114.

The notes associated with this diagnostic code are set out as 
follows: NOTE (1): The ankle/brachial index is the ratio of 
the systolic blood pressure at the ankle (determined by 
Doppler study) divided by the simultaneous brachial artery 
systolic blood pressure.  The normal index is 1.0 or greater. 
NOTE (2): Evaluate residuals of aortic and large arterial 
bypass surgery or arterial graft as arteriosclerosis 
obliterans. NOTE (3): These evaluations are for involvement 
of a single extremity. If more than one extremity is 
affected, evaluate each extremity separately and combine 
(under § 4.25) using the bilateral factor (§ 4.26), if 
applicable.  Id.

The veteran was afforded a VA examination for veins and 
arteries in December 2002.  On examination, the veteran 
reported the following: that he was able to walk up one 
flight of stairs; that he was able to walk about a mile four 
to five times a week; that he had no chest pain, no calf 
pain, and no leg pain; and that he stopped walking because of 
general fatigue, where he would rest for 20 or so seconds and 
then keep on going.  He also reported that he was able to 
walk behind a push lawn mower for about 20 minutes and able 
to unload grocery bags without difficulty.  On physical 
examination, the following was noted: that the neck was 
without jugular venous distention; that he had a right 
carotid bruit; that the point of maximal impulse was in the 
fourth left intercostal space, midclavicular line; that the 
veteran was tender in the sternal area; that there was no 
erythmea and no oozing; that he was mobile in the abdomen and 
fixed in the chest; that he had 2+ femoral, dorsalis pedis 
and posterior tibialis pulses, with no pedal edema; that his 
legs ere of normal temperature and color; that he had good 
capillary refill in the toenails; that he had no tenderness 
or cords anywhere in his lower extremities; and that he had 
no abdominal bruits.  The examiner's impression was 
arteriosclerotic vascular disease involving the aorta, 
femoral arteries, renal artery, carotid arteries, and 
coronary arteries.  The veteran was also noted to have had a 
submaximal exercise stress test secondary to the inability to 
reach a target heart rate.  It was furthermore noted that an 
echo revealed concentric left ventricular hypertrophy with 
normal LV systolic function, mild mitral regurgitation, 
biatrial enlargement, and elevated left ventricular filling 
pressures, and that global left ventricular ejection fraction 
was greater than 60 percent.

In addition, in an April 2004 VA examination report it is 
indicated that the veteran underwent an exercise stress test 
in January 2003, which showed he was able to exercise 6 
minutes and 39 seconds on the Bruce protocol.  He stress test 
had to be stopped, however, due to reported leg pain as 
opposed to claudication.  The veteran has not submitted any 
additional evidence showing that the claimed conditions have 
in fact worsen.

After a review of the record, the Board finds that neither 
the veteran's arteriosclerotic occlusive peripheral vascular 
disease nor his bilateral carotid endarterectomies more 
closely approximate the criteria for a 40 percent disability 
rating than those for a 20 percent rating under DC 7114.  
Although the veteran has reported an inability to walk very 
long distances, claudication on walking between 25 and 100 
yards on a level grade at 2 miles per hour has not been 
shown.  Rather, on December 2002 examination, the veteran 
reported that he was able to walk up one flight of stairs, 
that he was able to walk about a mile four to five times a 
week, that he rested for 20 or so seconds and then kept 
going, and that he was able to walk behind a push lawn mower 
for about 20 minutes.  Also, the Board notes that, according 
to the history given on December 2002 VA examination, the 
veteran's inability to walk for very long stemmed from 
fatigue rather than claudation.  Moreover, on December 2002 
VA examination, the veteran had 2+ femoral, dorsalis pedis 
and posterior tibialis pulses, with no pedal edema, his legs 
were of normal temperature and color, he had good capillary 
refill in the toenails, and he had no tenderness or cords 
anywhere in his lower extremities.  The record, in short, 
does not reflect that neither the veteran's arteriosclerotic 
occlusive peripheral vascular disease nor his bilateral 
carotid endarterectomies are productive of claudication on 
walking between 25 and 100 yards on a level grade at 2 miles 
per hour, and trophic changes (thin skin, absence of hair, 
dystrophic nails) or ankle/brachial index of 0.7 or less.

Accordingly, a rating in excess of 20 percent for either the 
veteran's arteriosclerotic occlusive peripheral vascular 
disease or his bilateral carotid endarterectomies is not 
warranted.



C.  Hepatitis C

The veteran's hepatitis C is currently rated by the RO under 
DC 7345 for chronic liver disease without cirrhosis 
(specifically excluding hepatitis C).  The Board notes that 
the rating criteria for hepatitis C are under DC 7354.  
However, the rating criteria are, for all currently relevant 
purposes, the same under DC 7345 and DC 7354.  See 38 C.F.R. 
§ 4.114, DCs 7345 and 7354.  Therefore, the Board will 
consider the veteran's rating under DC 7354.

Under DC 7354:

A 100 percent rating is warranted when competent and 
probative evidence shows that chronic liver disease without 
cirrhosis (including hepatitis B and chronic active 
hepatitis) is productive of near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).

A 60 percent rating is warranted when there is daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.

A 40 percent rating is warranted when there is daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks during the past 12-
month period.

A 20 percent rating is warranted when there is daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.

A 10 percent rating is warranted when there is intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.

38 C.F.R. § 4.114, DC 7354.

In the instant case, the veteran was afforded a VA 
compensation and pension examination for his hepatitis C in 
October 2003.  On examination, the veteran reported the 
following: that he was unable to tolerate cholesterol-
lowering medications because of his liver function test 
abnormalities due to hepatitis C; that he walked two miles 
two to three times a week, after which he was exhausted; that 
his only complaint at the time secondary to his hepatitis C 
was that he had generalized fatigue; that his appetite was 
good; that his weight had been stable; and that he had no 
nausea, vomiting, diarrhea, constipation, or black or bloody 
stools.  On physical examination, the veteran was found to 
have normal active bowel sounds, no hepatic or splenic 
enlargement, no palpable masses, no fluid wave, no pedal 
edema, and no scleral or anicteric.  The examiner diagnosed 
the veteran as having a hepatitis C viral infection, and as 
having significant fatigue.

After a review of the record, the Board finds that the 
veteran's hepatitis C does not more closely approximate the 
criteria for a 40 percent disability rating than those for a 
20 percent disability rating under DC 7354.  Although the 
record reflects that veteran's hepatitis C may be productive 
of significant fatigue and requires continuous medication, it 
does not reflect minor weight loss or hepatomegaly, and the 
veteran specifically denied having these symptoms on October 
2002 examination.  Furthermore, incapacitating episodes 
having a total duration of at least six weeks have not been 
demonstrated in the record, nor has the veteran asserted that 
he has had them.

The Board acknowledges medical evidence that relates to the 
veteran's hepatitis C in the form of a May 2002 office visit 
note from the veteran's private physician, a July 2002 
examination report, and a July 2004 letter from the veteran's 
private physician stating that the veteran had to discontinue 
pegylated interferon and ribavirin combination therapy for 
his hepatitis C due to side effects.  However, such evidence 
does not demonstrate that the criteria for a 40 percent 
disability rating under DC 7354 have been met, as it does not 
show weight loss, hepatomegaly, or incapacitating episodes 
having a total duration of at least four weeks during the 
past 12-month period.

Accordingly, a disability rating in excess of 20 percent for 
hepatitis C is not warranted.

Although the veteran may believe that his current rating does 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
one of his disabilities has gotten worse.

III.  TDIU

Total disability is considered to exist when there is any 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340.  Where the schedular rating 
is less than total, total disability ratings for compensation 
may be assigned when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, the disability is ratable at 60 
percent or more, and that, if there are two or more service-
connected disabilities, at least one is rated at 40 percent 
or more and the combined rating is 70 percent or more.  38 
C.F.R. § 4.16(a).

All cases in which veterans are unemployable by reason of 
service-connected disabilities but fail to meet the 
percentage standards set forth above, are to be submitted to 
the Director, Compensation and Pension Service for extra-
schedular consideration.  A full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue are to be included.  38 C.F.R. 
§ 4.16(b).

In the instant case, although the veteran's combined rating 
is 70 percent, he does not have any disability rated at 40 
percent or more.  Thus, the minimum schedular requirements of 
38 C.F.R. § 4.16(a) have not been met.

With respect to extra-schedular consideration of the 
veteran's unemployability, the record does not reflect that 
the veteran is unemployable by reason of service-connected 
disabilities.  The record is negative for any medical 
determination of either unemployability or interference with 
employability beyond that anticipated in the rating criteria 
for the veteran's currently service-connected disabilities.  
Furthermore, no evidence has been submitted regarding the 
veteran's employment history that demonstrates an inability 
to follow a substantially gainful occupation, despite the 
RO's April 2004 letter to the veteran requesting information 
about the veteran's employment history during the period 
following his separation from service.  Thus, the Board does 
not find that employability has been established so as to 
warrant submission to the Director of Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 4.16(b).

Accordingly, entitlement to TDIU based either on the 
veteran's schedular disability ratings or on an extra-
schedular basis is not warranted in the instant case.


In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for a coronary artery bypass graft is denied.

Entitlement to a disability rating in excess of 20 percent 
for arteriosclerotic occlusive peripheral vascular disease is 
denied.

Entitlement to a disability rating in excess of 20 percent 
for bilateral carotid endarterectomies is denied.

Entitlement to a disability rating in excess of 20 percent 
for hepatitis C is denied.

Entitlement to a total disability rating based on individual 
unemployablity (TDIU) is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


